Exhibit10.1 January 12, 2016 DEAL FINANCING MEMORANDUM Deal name: Doctor’s Medical Center Location: San Pablo, California Description: Purchase for resale of complete contents of a hospital, including but not necessarily limited to hospital beds, test & measurement equipment, x-ray equipment, radiology, instrumentation, facility support, and mechanics (collectively, the “Assets”). Assets to be resold on or about February 17, 2016. Price: $725,000 for all assets.Heritage Global Partners, Inc. (“HGP”)’s share is 33.33% for $241,667.HGP is a wholly-owned subsidiary of Heritage Global Inc. Source of
